The motion for rehearing is concerned with appellant's objection to testimony elicited by the State to the effect that he and his alleged wife had not married in the State of Arkansas in 1929. The conclusion expressed in the original opinion appears to be supported by the holding in Austin v. State, 254 S.W. 795. We pretermit further discussion of the question.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.